OPINION — AG — (1) THE TERM "FEDERAL FUNDS" AS USED IN 70 O.S. 1971, 17-108 [70-17-108] INCLUDES ANY COMPENSATION PAID TO A MEMBER OUT OF STATE FUNDS ORIGINATING WITH THE FEDERAL GOVERNMENT REGARDLESS OF WHETHER THE STATE RECEIVED THE SAME PURSUANT TO A FEDERAL GRANT, CONTRACT, OR OTHERWISE. (2) THE MATCHING PROVISION IN 70 O.S. 1971, 17-108 [70-17-108], WHICH DISTINGUISHES BETWEEN FEDERAL FUNDS AND OTHER BASES OF EMPLOYEE COMPENSATION FOR THE PURPOSE OF REQUIRING THE EMPLOYER INSTITUTION OR AGENCY TO MATCH RETIREMENT CONTRIBUTIONS, IS CONSTITUTIONAL. (3) IF AN EMPLOYER ELECTS TO PAY THE CONTRIBUTIONS OF ITS EMPLOYEES WHO ARE MEMBERS OF THE TEACHERS' RETIREMENT SYSTEM, IT IS STILL OBLIGATED UNDER 70 O.S. 1971, 17-108 [70-17-108] TO MATCH THOSE CONTRIBUTIONS IT MAKES ON BEHALF OF MEMBERS WHOSE SALARIES ARE PAID BY FEDERALLY ORIENTED FUNDS. CITE: 70 O.S. 1978 Supp., 17-180.1 [70-17-180.1] (BRENT S. HAYNIE)  ** SEE: OPINION NO. 87-109